Citation Nr: 1335468	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  13-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1999 to June 2002 and from March 2003 to June 2004, including combat service in the Persian Gulf as well as service in the former Yugoslavia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

 
FINDING OF FACT

The evidence shows that current PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for the Veteran's PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.215(a); a link, established by medical evidence, between current symptoms and in-service stressor; and credible evidence supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence shows that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The Veteran's DD 214 shows that he served in hostile fire/imminent danger zones in Bosnia and then Kuwait.  He claims that his PTSD was caused by seeing dead bodies at a mass grave site in Bosnia and again during combat in Iraq.  As the claimed stressor is consistent with the Veteran's combat service, his lay testimony is sufficient to show the occurrence of an in-service stressor.  38 C.F.R. § 3.304(f).

VA medical examination reports in September 2010 and April 2011 show a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The evidence of record is silent as to other Axis-I diagnoses.

The only competent medical evidence of record pertaining to causation consists of VA examination reports in September 2010 and April 2011 and private psychological examination reports by Dr. Anderson in April 2010 and June 2011.

Both VA examiners opined that the issue of causation cannot be resolved without resorting to mere speculation because some of the Veteran's service treatment records are missing.  As to the question of causation, these medical opinions have no probative value because they do not weigh in favor or against the Veteran's claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection, and as such, is not pertinent evidence regarding service connection).

Both of Dr. Anderson's reports express the opinion that it is as likely as not that the Veteran's PSTD is related to service.  Dr. Anderson's opinions are probative evidence in favor of a link between the Veteran's PTSD symptoms and service.

After resolving any doubt in favor of the Veteran, the competent, probative evidence of record shows that his PTSD is related to service.

Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


